DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/21/22 has been entered. Claim 12 is new. Claims 1-12 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komura (US PGPUB 2016/0193712) in view of Chen (US PGPUP 2016/0016280), hereinafter referred to as Komura and Chen, respectively.
	Komura discloses in figure 3, a polishing head of a polishing apparatus for polishing a substrate (W) using a polishing pad (fig 1, 12) attached to a polishing table (fig 1, 11), comprising: 
	a head body portion (13); 
	a plurality of elastic bags disposed in a surface of the head body portion (132 and 133 disposed on the bottom surface of 131), which is to face the polishing table (the bottom surface of 131 faces 12); and 
	a substrate holding plate (137) for holding the substrate, the substrate holding plate being pressed by the elastic bags in a direction away from the head body portion (137 is pressed by 132 and 133 via intermediate members), 
	the head body portion being provided with channels for bags, which are in communication with the respective elastic bags (page 4, paragraph [0039], teaching the bags fluid passages for the supply of air to the bags), 
	the polishing head further including at least two support plates disposed between the elastic bags and the substrate holding plate (134 and 135), 
	the elastic bags being configured to press the substrate holding plate through the support plates (132 and 133 support 137 through 134 and 135), 
	wherein the at least two support plates are arranged from a center region to an edge portion of the substrate holding plate (134 and 135 are arranged from the center to the edge of 137).
	Komura does not explicitly disclose the polishing head o for polishing a quadrangular substrate.
	Chen (2016/0016280) teaches a polishing apparatus having a rectangular polishing head for a rectangular substrate (page 5, paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komura with the teachings of Chen to incorporate the polishing head to have a rectangular shape to be capable of working with a rectangular substrate because having a rectangular substrate allows for greater yield of integrated circuits per wafer substrate.
	Regarding claim 2 (Original), Komura as modified further discloses the polishing head according to Claim 1, wherein the support plates are higher in rigidity than the elastic bags (page 4, paragraph 0039], airbags are made of flexible material that must expand due to air pressure and contract and page 3, paragraph [0036], 134 and 135 are pressure disks and are more rigid than the airbags 132 and 133), and the substrate holding plate is higher in rigidity than the elastic bags (page 5, paragraph [0048, where 137 is a polyurethane or silicon rubber which is higher in rigidity that flexible material that must expand due to air pressure).
	Regarding claim 3 (Original), Komura as modified further discloses the polishing head according to Claim 1, wherein: the elastic bags are arranged in rows and columns according to a shape of the substrate (132 and 133 are arranged next to each other to form columns and/or rows and page 8, paragraph [0076] where the airbags help control the shape of the substrate).
	Regarding claim 4 (Original), Komura as modified discloses the elements of the claimed invention as stated above in claim 1, and further discloses a ratio of the total contact area of the support plates and the support holding plate to the total contact area of the support plates and the elastic bags (the contact area of 132 and 133 and the contact area of 134 and 135, hereinafter referred to as contact area A, has a ratio to 134 and 135 and 137, hereinafter referred to as contact area B), but does not explicitly disclose wherein total contact area of the support plates and the support holding plate is larger than total contact area of the support plates and the elastic bags.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Komura to incorporate the contact surface A to be larger than contact surface B because the Applicant has not disclosed that contact surface A is larger than contact surface B solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0021] is not a critical dimension since the use of the term “preferably” implies that it also may not within that range. Moreover, it appears that Komura would perform equally well with the current ratio of contact surface A to contact surface B. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the contact surface A and contact surface B of Komura to have contact surface A to be larger than the contact surface B because the ratio of the contact surfaces does not appear to provide any unexpected results.
	Regarding claim 5 (Currently amended), Komura as modified further discloses the polishing head according to Claim 1, wherein among the elastic bags, the elastic bags for controlling a pressing force applied to an outer peripheral portion of the substrate are smaller in size than the other elastic bags (the bottom contacting surface of 133 appears to be smaller than the contacting surface of 132).
	Regarding claim 6 (Currently amended), Komura as modified further discloses the polishing head according to Claim 1, wherein among the channels for bags, the channels for bags, which are in communication with a first elastic bag and a second elastic bag of the plurality of elastic bags, are joined together (page 4, paragraph [0039], teaching a common air pressure source), the first elastic bag being intended to press an area of the substrate (132 presses on the exterior of the substrate), the second elastic bag being intended to press an area of the substrate (133 presses on the interior portion of the substrate), which is located in a symmetrical position to the area pressed by the first elastic bag (132 and 133 are symmetrical about the center of 13).
	Regarding claim 7 (Currently amended), Komura as modified further discloses the polishing head according to Claim 1, wherein the support plates are disposed between the respective elastic bags and the substrate holding plate (134 and 135 are between 132 and 133 on the top, and 137 on the bottom).
	Regarding claim 10 (Original), Komura as modified further discloses a polishing apparatus comprising: a polishing table for attaching a polishing pad in a detachable manner (fig 1, 11), the polishing table being attached with the polishing pad (fig 1, 12), and the polishing head according to Claim 1 (fig 1, 13), the polishing head facing the polishing table (fig 1, 13 faces 11).
	Regarding claim 11 (Original), Komura as modified further discloses the polishing apparatus according to Claim 10, further comprising a pressure regulating mechanism connected to the channels for bags (page 4, paragraph [0039], a controller).

Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 12 (new) is allowed as it is the combination of claim 1 and claim 9 and is allowed for the reasons indicated in the Office action dated 12/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the third and fourth elastic bags share the same support plate” together in combination with the rest of the limitations in the independent claim.
Regarding claim 9 (Currently Amended), claim 9 is objected to for the reasons previously indicated in the Office action dated 12/30/2021.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723